Citation Nr: 1644512	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  11-15 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.V. 


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a hearing before the undersigned in June 2012.  A transcript is of record.   

The Board remanded this case in December 2013 for further development.  It now returns for appellate review.

Post remand, the Appeals Management Center, in a March 2014 rating decision, granted service connection for migraines and for PTSD with history of alcohol or substance use disorders.  Therefore, as the Veteran's claims of service connection for migraines and an acquired psychiatric disorder on appeal have been granted, those issues are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

Accordingly, the claim currently before the Board is as reflected on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claim must be remanded again due to noncompliance with the Board's December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In December 2013, the Board remanded the claim for a VA audiological examination and opinion to address whether the Veteran's left ear hearing loss disability was incurred in or caused by active service, to include hazardous noise exposure and/or his two head injuries.  The Board asked the examiner to discuss, "the Veteran's July 1977 motor vehicle accident, head injury in August 1981, exposure to acoustic trauma in service due to working on a flight line, and any statements regarding continuity of symptomatology since service."  

The Veteran underwent a VA audiological examination in January 2014.  The examiner provided the Veteran with audiological testing, but stated that his left ear hearing loss was less likely than not related to service because his separation audiological examination showed normal hearing.  This opinion does not adequately address the Board's remand instructions.  Therefore, a new opinion must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records from the Columbia, South Carolina VA medical center, dated from March 2016, forward. 

2.  After the above records have been obtained, arrange for a VA audiologist to review the Veteran's claims/VBMS file.  

(a)  The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's left ear hearing loss had its clinical onset during service or is related to any incident of service, to include to hazardous noise exposure and/or the Veteran's two head injuries.

In providing this opinion the examiner should acknowledge the threshold shift shown at 2000 and 3000 Hertz between the June 1976 entrance audiogram and the March 1982 separation audiogram; the Veteran's July 1977 motor vehicle accident; his head injury in August 1981; his exposure to acoustic trauma in service due to working on the flight line; and any statements regarding continuity of hearing loss symptomatology since service.

   The examiner should specifically consider:

* The June 1976 entrance audiogram showing left ear puretone thresholds of 25 at 500 Hz, 20 for 1000 Hz, 5 for 2000 Hz, 5 for 3000 Hz, and 35 for 4000 Hz; 

* The July 1977 MVA incident report showing a period of unconsciousness, head trauma, and lacerations to the face; 

* The March 1982 separation audiological examination showing the Veteran reported left ear hearing loss while in service; 
  
* The March 1982 separation audiological examination showing left ear puretone thresholds of 15 at 500 Hz, 15 at 1000 Hz, 15 for 2000 Hz, 20 for 3000 Hz, and 20 for 4000 Hz; 

(b) The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's left ear hearing loss was caused by his service-connected traumatic brain injury.

(c) The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's left ear hearing loss was aggravated, or permanently worsened, by his service-connected traumatic brain injury.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing objective medical findings leading to the conclusions.  

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above instructions, it must be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




